Citation Nr: 1023431	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. 	Whether new and material evidence has been received to 
reopen a claim for service connection for testicular cancer, 
for purposes of accrued benefits.

2. 	Entitlement to service connection for Raynaud's disease, 
for purposes of accrued benefits.

3. 	Entitlement to service connection for an organic brain 
syndrome, for purposes of accrued benefits.

4. 	Entitlement to service connection for hearing loss, for 
purposes of accrued benefits.

5. 	Entitlement to a total disability rating for 
compensation purposes, based on individual unemployability, 
due to service-connected disability, for purposes of accrued 
benefits.

6.	Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1969.  The Veteran died in September 2005.  The Appellant is 
his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2010, the appellant submitted a letter electing to 
exercise her right to a hearing.  As such, the case must be 
remanded in order to schedule the appellant for a hearing.  
38 C.F.R. § 20.1304(a) (2009).  The appellant currently live 
in New York.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the appellant for a hearing at 
the New York RO before a visiting Veterans 
Law Judge at the earliest opportunity, 
following the usual procedures.  Then, the 
RO should return the claims file to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


